Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 and further in view of Dotson US2010/0270188.

Per claim 1 Li et al. teaches a temperature regulating mount (S, see fig.2-4) for engaging a portable electronic device (E, see fig.4; [0039], “tablet computer”), the temperature regulating mount comprising: a housing (1, 2, 4 & S, see fig.2) having a front face (S1, see fig.4; [0044]) for engaging the portable electronic device (E, see fig.2-4) and a recessed compartment (S2, see fig.4; [0044]) having a temperature control unit (3) for heating and/or cooling ([0044]) the portable electronic device during operation, where the front face of the housing includes a clamping mechanism (2 and/or 22, see fig.4, “top portion”) on one side of the mount and a guide rail (23 and 2 and/or 22, see fig.4, “bottom portion”) on an opposing side of the front face of the housing for engaging the portable electronic device (see fig.2-4); and wherein the guide rail and the clamping mechanism (2 and/or 22, see fig.2) aligns to properly orient the portable electronic device in the temperature regulating mount (see fig.4) to maximize the ability of the temperature regulating mount to control the temperature of the portable electronic device ([0042]-[0044]).
Li et al. does not explicitly teach a perimeter casing, where the perimeter casing includes a first indent on one side of the perimeter casing and a second indent on an opposing side of the perimeter casing, where the temperature control unit is at least one fan that is exposed from a front face of the housing to blow air directly onto the back of the portable electronic device, wherein the guide rail aligns with the fist indent of the perimeter casing and the clamping mechanism aligns with the second indent of the perimeter casing
Richardson et al. however discloses a portable electronic device (106, see fig.2) having a perimeter casing (104, see fig.1-2) where the perimeter casing includes a first indent (138) on one side of the perimeter casing (see fig.2) and a second indent (134) on an opposing side of the perimeter casing (see fig.2) and wherein a guide rail (110) aligns with the first indent (138, see fig.1-2) of the perimeter casing (104, fig.2) and a clamping mechanism (108, see fig.2, “curved flexible arm, means it clamps due to its resilience”) aligns with the second indent (134) of the perimeter casing (see fig.2).
Dotson further discloses were a temperature control unit (132) is at least one fan ([0058]) that is exposed from a front face of a housing (110, see fig.1-4; [0059], “fan extends through an opening…the lower portion 111 may have a matching opening… adjacent to the fan”) to blow air directly onto the back of a portable electronic device ([0055]-[0056] & [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an electronic device include a perimeter casing with an indent on it as taught by Richardson et al. in the temperature regulating mount of Li et al., because it ensures that the electronic device through the indents is properly and well secured to the mount via the clamping mechanism and guide rails to ensure that the electronic device is properly secured and protected, and also obvious to have a temperature control unit such as a fan exposed from a front face to blow air directly onto the back of a portable electronic device as taught by Dotson in the temperature regulating mount system of Li et al., because it enables an effective and increased flow of air to the portable electronic device to effectively cool the portable electronic for proper operation.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 and Dotson US2010/0270188 as applied to claim 1 above, and further in view of Kunert et al. US8496213.

Per claim 2 Li et al. in view of Richardson et al. and Dotson teaches the temperature regulating mount of claim 1,
Li et al. in view of Richardson et al. and Dotson does not explicitly teach where the temperature control unit is a series of fans.  
Kunert et al. however discloses where the temperature control unit is a series of fans (202; col.8, line 22-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the temperature regulating mount of Li et al. in view of Richardson et al. and Dotson to include a series of fan as disclosed by Kunert et al., because the plurality of the fans increase the cooling capacity of the temperature regulating mount, thus ensuring a more efficient cooling of the heat generating element and further preventing the electronic device from overheating.
Per claim 3 Li et al. in view of Richardson et al., Dotson and Kunert et al. teaches the temperature regulating mount of claim 2 where the series of fans (202, see fig.13-14) is positioned at an angle relative to a back of the portable electronic device to blow air across the back of the portable electronic device (see fig.13-14). 

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Richardson et al. US2010/0147737 and Dotson US2010/0270188 as applied to claim 1 above, and further in view of Lee US2007/0152633.

Per claim 4 Li et al. in view of Richardson et al., and Dotson teaches the temperature regulating mount of claim 1,
Li et al. in view of Richardson et al., and Dotson does not explicitly teach where the housing further includes a mounting mechanism for mounting the temperature regulating mount to an object.  
Lee however discloses where the housing (110) further includes a mounting mechanism (150 & 151, see fig.1) for mounting the temperature regulating mount (see fig.1 & 3) to an object ([0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism as taught by Lee in the temperature regulating mount of Li et al. in view of Richardson et al., and Dotson, because it allows a user to mount the temperature regulating mount for easy viewing and access, thus ensuring that a user can multitask and view the electronic device at the same time.
Per claim 5 Li et al. in view of Richardson et al., Dotson and Lee teaches the temperature regulating mount of claim 4 and the mounting mechanism (150 & 151)
Li et al. in view of Richardson et al., Dotson and Lee does not explicitly teach the mounting mechanism permits a rotation of the housing of the temperature regulating mount to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a mounting mechanism as disclosed by Lee is well known in the art to be rotatable allowing a portrait or a landscape configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism that permits rotation of the housing to allow the portable electronic device to be positioned in either a portrait or landscape configuration, because it allows the user the flexibility of viewing the portable electronic device in different viewing sizes without compromising the cooling efficiency of the portable electronic device, thus ensuring that a user can view the portable electronic device on a small viewing angle or a bigger viewing angle. 
Per claim 6 Li et al. in view of Richardson et al., and Dotson teaches the temperature regulating mount of claim 1 
Li et al. in view of Richardson et al., and Dotson does not explicitly teach where the housing of the temperature regulating mount further includes a temperature sensor for detecting when an external temperature of the portable electronic device reaches a predetermine temperature.  
Lee however discloses where the housing of the temperature regulating mount further includes a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature ([0008] & [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a temperature sensor as taught by Lee in the temperature regulating mount of Li et al. in view of Richardson et al., and Dotson because it ensures that when the temperature of the portable electronic device exceeds a given threshold, the sensor sends a signal to the temperature control unit to cool the portable electronic device, thus ensuring that the portable electronic device is protected from overheating.
Per claim 7 Li et al. in view of Richardson et al., and Dotson teaches the temperature regulating mount of claim 1 
Li et al. in view of Richardson et al., and Dotson does not explicitly teach further including communication components to enable signal communication with the portable electronic device.  
Lee however discloses further including communication components (121 & 123, see fig.1 & 3) to enable signal communication with the portable electronic device ([0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to enable signal communication to the portable electronic device as disclosed by Lee in the temperature regulating mount of Li et al. in view of Richardson et al., and Dotson, because it ensures that the temperature regulating mount can cool the portable electronic device based on the operation status of the portable electronic device without the intervention of a user, thus ensuring a properly cooled and functional system.

Claim(s) 8-9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Dotson US2010/0270188
and further in view of Lu US8439191.

Per claim 8 Li et al. teaches a temperature regulating mounting system (see fig.2-4) for engaging a portable electronic device (E, see fig.4), the system comprising: a temperature regulating mount (S, see fig.2-4) having a housing (1, 2, 4 & S, see fig.2) having a front face (S1, see fig.4; [0044]) for engaging the portable electronic device (E, see fig.2-4) and a recessed compartment (S2, see fig.4; [0044]) having a temperature control unit (3) for heating and/or cooling ([0044]) the portable electronic device during operation, where the front face of the housing includes a clamping mechanism (2 and/or 22, see fig.4, “top portion”) on one side of the front face of the housing and a guide rail (23 and 2 and/or 22, see fig.4, “bottom portion”) on an opposing side of the front face of the housing for engaging the portable electronic device (see fig.2-4) and wherein the guide rail of the front face of the temperature regulating mount and the clamping mechanism (2 and/or 22, see fig.2) of the front face of the temperature regulating mount aligns to properly orient the portable electronic device in the mount to maximize the ability of the mount to control the temperature of the portable electronic device (see fig.4; [0042]-[0044]).  
Li et al. does not explicitly teach where the temperature control unit is at least one fan that is exposed from a front face of the housing to blow air directly onto the back of the portable electronic device, a perimeter casing; the perimeter casing for affixing entirely around the perimeter of the portable electronic device while leaving a back of the portable electronic device at least partially open, where the perimeter casing includes a first indent on one side of the perimeter casing and a second indent on an opposing side of the perimeter casing; and wherein the guide rail of the front face of the temperature regulating mount aligns with the first indent of the perimeter casing and the clamping mechanism of the front face of the temperature regulating mount aligns with the second indent of the perimeter casing
Dotson however discloses were a temperature control unit (132) is at least one fan ([0058]) that is exposed from a front face of a housing (110, see fig.1-4; [0059], “fan extends through an opening…the lower portion 111 may have a matching opening… adjacent to the fan”) to blow air directly onto the back of a portable electronic device ([0055]-[0056] & [0059]).
Lu further discloses a perimeter casing (100, 200 & 300, see fig.5); the perimeter casing for affixing entirely around the perimeter of the portable electronic device (500, see fig.9) while leaving a back of the portable electronic device at least partially open (350, see fig.5, “the back of the portable electronic device would be open around the opening 150 & 350”), where the perimeter casing includes a first indent (116 & 130, see fig.5) on one side of the perimeter casing (see fig.5) and a second indent (180 & 140, see fig.6) on an opposing side of the perimeter casing (see fig.5-6; col.8, line 20-32); and wherein a guide rail of a front face of a mount (200, see fig.5-6, “flat surfaces of 200 & 300 are the guide rails”) aligns with the first indent of the perimeter casing (see fig.5-6) and a clamping mechanism of the front face of the mount aligns with the second indent of the perimeter casing (see fig.5-6, “protrusions on 200 & 300 are the clamping mechanism”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a temperature control unit such as a fan exposed from a front face to blow air directly onto the back of a portable electronic device as taught by Dotson in the temperature regulating mount system of Li et al., because it enables an effective and increased flow of air to the portable electronic device to effectively cool the portable electronic for proper operation, and also obvious to have an electronic device include a perimeter casing with an indent and a guide rail and clamping mechanism secured to the electronic device as taught by Lu in the temperature regulating mount of Li et al., because it ensures that the portable electronic device through the indents is properly and well secured with the clamping mechanism and guide rails for proper securing and protection of the portable electronic device to the temperature mount for effective cooling.  
Per claim 9 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8, where the perimeter casing (100, 200 & 300, see fig.5) includes a backing  (180 & 300, see fig.5-6) and where the backing including openings (150 & 350).  
Per claim 15 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8 
Li et al. in view of Dotson and Lu does not explicitly teach further including a kick stand positioned on the back of the housing for supporting the housing.  
Official notice is taken that having a kick stand positioned on a back of a housing for supporting the housing is well known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a kick stand positioned on the back of the housing of Li et al. in view of Dotson and Lu, because it enables the portable electronic device to be easily positioned on a surface, thus ensuring that a user can multitask while viewing the portable electronic device.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Dotson US2010/0270188
and Lu US8439191 as applied to claim 9 above, and further in view of White US6616111.

Per claim 10 Li et al. in view of Dotson, Lu teaches the temperature regulating mounting system of claim 9 
Li et al. in view of Dotson, and Lu does not explicitly teach where the backing is a webbing.  
White however discloses where the backing is a webbing (see fig.1-2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the backing to include webbing because it enables additional air flow to the back of the portable electronic device for effective cooling of the portable electronic device. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Dotson US2010/0270188
and Lu US8439191 as applied to claim 8 above, and further in view of Kunert et al. US8496213.

Per claim 11 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8
Li et al. in view of Dotson and Lu does not explicitly teach where the temperature control unit is a series of fans.  
Kunert et al. however discloses where the temperature control unit is a series of fans (202; col.8, line 22-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the temperature regulating mount of Li et al. in view of Dotson and Lu to include a series of fan as disclosed by Kunert et al., because the plurality of the fans increase the cooling capacity of the temperature regulating mount, thus ensuring a more efficient cooling of the heat generating element and further preventing the electronic device from overheating.
 Per claim 12 Li et al. in view of Dotson, Lu and Kunert et al. teaches the temperature regulating mounting system of claim 11 where the series of fans (202, see fig.13-14) is positioned at an angle relative to the back of the portable electronic device to blow air across the back of the portable electronic device (see fig.13-14).  
 
Claim(s) 13-14 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Dotson US2010/0270188 and Lu US8439191 as applied to claim 8 above, and further in view of Lee US2007/0152633.

Per claim 13 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8 
Li et al. in view of Dotson and Lu does not explicitly teach further includes a mounting mechanism for mounting the temperature regulating mount to an object.  
Lee however discloses further includes a mounting mechanism (150 & 151, see fig.1) for mounting the temperature regulating mount (see fig.1 & 3) to an object ([0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism as taught by Lee in the temperature regulating mount of Li et al. in view of Dotson and Lu because it allows a user to mount the temperature regulating mount for easy viewing and access, thus ensuring that a user can multitask and view the electronic device at the same time.
Per claim 14 Li et al. in view of Dotson, Lu and Lee teaches the temperature regulating mounting system of claim 8 and the mounting mechanism (150 & 151)
Li et al. in view of Dotson, Lu, Lee does not explicitly teach where the mounting mechanism permits a rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a mounting mechanism as disclosed by Lee is well known in the art to be rotatable allowing a portrait or a landscape configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a mounting mechanism that permits rotation of the housing to allow the portable electronic device to be positioned in either a portrait or landscape configuration, because it allows the user the flexibility of viewing the portable electronic device in different viewing sizes without compromising the cooling efficiency of the portable electronic device, thus ensuring that a user can view the portable electronic device on a small viewing angle or a bigger viewing angle. 
Per claim 18 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8 
Li et al. in view of Dotson and Lu does not explicitly teach further including a temperature sensor for detecting when an external temperature of the portable electronic device reaches a predetermine temperature.  
Lee however discloses further including a temperature sensor for detecting when the external temperature of the portable electronic device reaches a predetermine temperature ([0008] & [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a temperature sensor as taught by Lee in the temperature regulating mount of Li et al. in view of Dotson and Lu, because it ensures that when the temperature of the portable electronic device exceeds a given threshold, the sensor sends a signal to the temperature control unit to cool the portable electronic device, thus ensuring that the portable electronic device is protected from overheating.
Per claim 19 Li et al. in view of Dotson, Lu and Lee teaches the temperature regulating mounting system of claim 18 where fans are turned on when a temperature sensor detects the temperature of the device to be at a certain predetermine temperature ([0031]-[0032]).  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US2015/0017905 in view of Dotson US2010/0270188
and Lu US8439191 as applied to claim 8 above, and further in view of Chang et al. US8902607.

Per claim 16 Li et al. in view of Dotson and Lu teaches the temperature regulating mounting system of claim 8 
Li et al. in view of Dotson and Lu et al. does not explicitly teach further including a hand strap positioned on a back of the housing for supporting the housing.  
Chang et al. however discloses a hand strap positioned on the back of the housing for supporting the housing (col.3, line 48-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a hand strap as taught by Chang et al. in the temperature regulating mounting system of Li et al. as modified by Dotson and Lu, because it enables a user to easily hold the temperature regulating mounting system.
Per claim 17 Li et al. in view of Dotson, Lu and Chang et al. teaches the temperature regulating mounting system of claim 16 
Li et al. as modified by Dotson, Lu and Change et al. does not explicitly teach where the hand strap positioned on the back of the housing permits rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration.  
Official notice is taken that having a hand strap positioned on the back of a housing to permit rotation of the housing to allow for the portable electronic device to be positioned in either a portrait or a landscape configuration is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to allow a rotation of the housing using the hand strap as disclosed by Chang, because it enables the user to easily orient the temperature regulating mounting system by turning the hand strap to the user’s viewing requirement.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US8902607 in view of Lu US8439191.

Per claim 20 Chang et al. teaches a perimeter casing (30) for affixing around a perimeter of the portable electronic device (30, see fig.5) where the perimeter of the casing is of a predetermined height to mate with a universal temperature regulating mount (14, see fig.4-5) 
Chang et al. does not explicitly teach a universal temperature regulating mount having a clamping mechanism and guide rail, where the perimeter casing is made at least in part of silicon and surrounds the entire perimeter of the portable electronic device, the perimeter casing further includes a backing that extends across a back of the portable electronic where the backing includes multiple openings for leaving at least a portion the back of the device exposed to assist with cooling the portable electronic device, where the perimeter casing includes a first indent on one side of the perimeter casing that mates with the clamping mechanism of the universal temperature regulating mount and a second indent on an opposing side of the perimeter casing that 31PATENT Docket No. NE14002CIP mates with the guide rail of the universal temperature regulating mount to maintain the electronic device against the universal temperature regulating mount.
Lu however discloses a universal mount (200 & 300, see fig.5) having a clamping mechanism (see fig.6, “180 and protrusions on 200 & 300) and guide rail (see fig.5-6, “flat portions of 200 & 300”), where a perimeter casing (100) is made at least in part of silicon (Abstract) and surrounds the entire perimeter of the portable electronic device (500, see fig.9), the perimeter casing further includes a backing (see fig.6, “back portion of 100”) that extends across a back of the portable electronic (see fig.9) where the backing includes multiple openings (150 & 152, see fig.6) for leaving at least a portion the back of the device exposed to assist with cooling the portable electronic device (see fig.5-6, “Examiner notes: although Lu does not explicitly teach multiple openings to assist cooling the portable electronic device, Examiner asserts that the openings on the perimeter case would allow the cooling air to directly dissipate heat from the portable electronic device”), where the perimeter casing (100) includes a first indent (130) on one side of the perimeter casing that mates with the clamping mechanism of the universal mount (see fig.1-6) and a second indent (140 & 180) on an opposing side of the perimeter casing thatDocket No. NE14002CIP mates with the guide rail of the universal mount (see fig.1-6)  to maintain the electronic device against the universal mount (see fig.1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have an electronic device include a perimeter casing having a backing with multiple openings and an indent on it as taught by Lu in the temperature regulating mount of Chang et al., because it ensures that the electronic device through the indents is properly and well secured to the mount via the clamping mechanism and guide rails to ensure that the electronic device is properly secured and protected to ensure proper cooling of the portable electronic device by the temperature control unit.

Email Communication

2.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Response to Arguments

3.	Applicant’s arguments with respect to claim(s) 1, 8 & 20 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835